 


109 HR 520 IH: To amend title 38, United States Code, to revise the effective date for payment of lump sums to persons awarded the Medal of Honor who are in receipt of special pension pursuant to section 1562 of such title, and for other purposes.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 520 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to revise the effective date for payment of lump sums to persons awarded the Medal of Honor who are in receipt of special pension pursuant to section 1562 of such title, and for other purposes. 
 
 
1.Effective date for payment of lump sums to persons awarded the Medal of HonorSection 1562(f) of title 38, United States Code, is amended—
(1)in paragraph (1) by inserting on or after April 27, 1916, after under this section;
(2)in paragraph (2) by inserting or (4) after paragraph (1); and
(3)by adding at the end the following new paragraphs:

(3)If a person otherwise eligible for payment under paragraph (1) is deceased, the Secretary shall make the payment to the living person first listed below:
(A)The decedent’s spouse.
(B)The decedent’s children (in equal shares).
(C)The decedent’s dependent parents (in equal shares).
(4)If a person is awarded the Medal of Honor posthumously on or after April 27, 1916, the Secretary shall pay, in a lump sum, an amount equal to the total amount of special pension that the person would have received during the period beginning on the first day of the first month beginning after the date of the act for which the person was awarded the Medal of Honor and ending on the last day of the month preceding the month in which the person died to the living person first listed below:
(A)The decedent’s spouse.
(B)The decedent’s children (in equal shares).
(C)The decedent’s dependent parents (in equal shares).. 
 
